357 So. 2d 490 (1978)
Rosario R. RIZZUTO, Appellant,
v.
Philip E. DiPAOLO, III, Appellee.
No. 77-1499.
District Court of Appeal of Florida, Second District.
April 19, 1978.
Frank H. Bass, Jr., of Martin J. Jones, P.A., St. Petersburg, for appellant.
Dennis E. Dabroski and William D. Slicker, of Lyle, Skipper, Wood & Anderson, St. Petersburg, for appellee.
PER CURIAM.
Plaintiff/appellant seeks to appeal an order which reads "that defendant's motion for summary judgment is hereby granted." This is not a final decision, order, judgment, or decree within the contemplation of Fla. R.App.P. 3.2(b). Likewise, the case is not one which formerly would have been cognizable in equity so the order is not subject to *491 an interlocutory appeal. Fla.R.App.P. 4.2(a). Since we have no jurisdiction, the appeal, sua sponte, is dismissed. Arnold v. Brady, 178 So. 2d 732 (Fla.2d DCA 1965); Renard v. Kirkeby Hotels, 99 So. 2d 719 (Fla.3d DCA 1958).
GRIMES, A.C.J., and OTT and DANAHY, JJ., concur.